MEMORANDUM DECISION
                                                                               FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                         09/18/2017, 10:11 am
this Memorandum Decision shall not be
                                                                               CLERK
regarded as precedent or cited before any                                  Indiana Supreme Court
                                                                              Court of Appeals
court except for the purpose of establishing                                    and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy J. Burns                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Henry A. Flores, Jr.
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

James Vibbert,                                           September 18, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A04-1704-CR-665
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Angela Dow
Appellee-Plaintiff.                                      Davis, Judge
                                                         Trial Court Cause No.
                                                         49G16-1603-CM-12242



Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1704-CR-665 | September 18, 2017           Page 1 of 4
                                               Case Summary
[1]   James Vibbert appeals his conviction for Class A misdemeanor domestic

      battery. We affirm.


                                                        Issue
[2]   Vibbert raises one issue, which we restate as whether the evidence is sufficient

      to sustain his conviction.


                                                        Facts
[3]   On March 25, 2016, Samantha Vibbert was at her parents’ apartment in

      Indianapolis with Vibbert, and she and Vibbert got into an argument.1

      Samantha told him to leave, and he went outside to his vehicle where he started

      sending threatening texts to Samantha. Samantha went outside to talk to

      Vibbert and sat in his truck. They started arguing again, and Vibbert punched

      Samantha twice and put her “in a chokehold.” Tr. Vol. II p. 12. Samantha was

      able to get out of the vehicle, and she returned to her parents’ apartment.

      Samantha’s stepmother, Mari Capps, saw that Samantha’s lip was bleeding.


[4]   The State charged Vibbert with Class A misdemeanor domestic battery and

      Class A misdemeanor battery resulting in bodily injury. Vibbert represented

      himself at a bench trial, and the trial court found him guilty as charged. The




      1
       Samantha testified that they got married in February 2016. Vibbert testified that he was married to
      Samantha but later discovered that he was “never divorced from [his] second wife.” Tr. Vol. II p. 60.
      According to Vibbert, a court in Kentucky invalidated the marriage.

      Court of Appeals of Indiana | Memorandum Decision 49A04-1704-CR-665 | September 18, 2017          Page 2 of 4
      trial court entered judgment of conviction on the domestic battery charge and

      sentenced Vibbert to 365 days suspended to probation. Vibbert now appeals.


                                                       Analysis
[5]   Vibbert challenges the sufficiency of the evidence to sustain his conviction. In

      reviewing the sufficiency of the evidence, we neither reweigh the evidence nor

      judge the credibility of witnesses. Willis v. State, 27 N.E.3d 1065, 1066 (Ind.

      2015). We only consider “the evidence supporting the judgment and any

      reasonable inferences that can be drawn from such evidence.” Id. A conviction

      will be affirmed if there is substantial evidence of probative value supporting

      each element of the offense such that a reasonable trier of fact could have found

      the defendant guilty beyond a reasonable doubt. Id. “‘It is the job of the fact-

      finder to determine whether the evidence in a particular case sufficiently proves

      each element of an offense, and we consider conflicting evidence most

      favorably to the trial court’s ruling.’” Id. at 1066-67 (quoting Wright v. State, 828

      N.E.2d 904, 906 (Ind. 2005)).


[6]   At the time of Vibbert’s offense, Indiana Code Section 35-42-2-1.3(a)2 provided:

                 A person who knowingly or intentionally touches an individual
                 who:


                 (1) is or was a spouse of the other person;




      2
          Indiana Code Section 35-42-2-1.3 was later amended by Pub. L. No. 65-2016, § 34 (eff. July 1, 2016).


      Court of Appeals of Indiana | Memorandum Decision 49A04-1704-CR-665 | September 18, 2017           Page 3 of 4
               (2) is or was living as if a spouse of the other person as provided
               in subsection (c); or


               (3) has a child in common with the other person;


               in a rude, insolent, or angry manner that results in bodily injury
               to the person described in subdivision (1), (2), or (3) commits
               domestic battery, a Class A misdemeanor.


[7]    Vibbert does not dispute that he was either married to Samantha or living with

       her as if he was her spouse. Rather, he argues that he did not hit Samantha and

       that her testimony is insufficient to sustain the conviction.


[8]    Vibbert merely requests that we reweigh the evidence, which we cannot do.

       Willis, 27 N.E.3d at 1066. The State presented evidence through Samantha’s

       testimony that Vibbert punched her twice and put her in a chokehold. Capps

       testified that Samantha’s lip was bleeding after Samantha talked to Vibbert.

       This evidence is sufficient to sustain Vibbert’s conviction for Class A

       misdemeanor domestic battery.


                                                 Conclusion
[9]    The evidence is sufficient to sustain Vibbert’s conviction. We affirm.


[10]   Affirmed.


       May, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1704-CR-665 | September 18, 2017   Page 4 of 4